DETAILED ACTION
	This is a final Office Action for U.S. Application 16/488,116. Receipt of the amendments and arguments filed on 08/16/2022 is acknowledged.
Claims 1-9, 11-16, 18-20, 22, and 23 are pending.
Claims 16 and 18 are withdrawn from consideration
Claims 10, 17, and 21 are cancelled.
Claims 1-9, 11-15, 19, 20, 22, and 23 are examined.

Claim Objections
Claims 8, 11-15, and 19 are objected to because of the following informalities: 
line 4 of claim 8 defines “the inner layers,” when the limitation “the” is recommended to be removed since such inner layers have not been previously defined; 
claims 11-13 each define “the flexible material” when such limitations instead should define --the flexible strip-- to properly refer back to the strip of claim 1; 
line 2 of claim 11 defines “the at least one outer layer,” when the limitation “the” is recommended to be removed since such an outer layer has not been previously defined; 
claims 14, 15, and 19 each define “the edge of the laminated shell” when it is instead recommended to define --along one of the longitudinal edges of the laminated shell-- in order to properly refer back to one of the longitudinal edges as previously defined. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11-15, 19, 20, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19, 22, and 23 each still include the limitation “it,” which renders such claims indefinite since multiple elements have been defined prior to use of such a limitation and one of ordinary skill in the art would not know what element is being referred back to. For examining purposes and in light of the specification and drawings, “it” is considered to refer to the laminated shell or the shell within each respective claim. Moreover, claims 2-9, 11-15 and 20 are rendered indefinite for their dependencies upon claim 1 or 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 19, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Daton-Lovett ‘741 (WO2012/168741) in view of Daton-Lovett ‘085 (WO2015/033085).
Regarding claim 19, Daton-Lovett ‘741 discloses an extendible member comprising a shell constructed and arranged from layers of reinforcing fiber (#14 and #15) to be configurable between a coiled form and an extended form, wherein in the extended form the shell is resiliently biased in the form of an elongate tube having longitudinal edges defining a slit along a length of the shell and wherein the shell can be opened out at the slit to assume a flattened form in which it can be wound about an axis extending transversely to a longitudinal direction of the shell to assume the coiled form (see figures 4A and 4B, where the extendible member is configured to extend between a tube and flattened orientation, where such a member is constructed from layers #14 and #15 of reinforcement material that form a slit in the coiled form).
However, Daton-Lovett ‘741 does not specifically disclose a flexible cord attached along one of the edges of the shell by being laminated with the layers of the fiber to form a unitary composite member. It is highly well known in the art, as evidenced by Daton-Lovett ‘085, that such extendible members can be constructed with a cable #18 at one of its longitudinal edges in order to power or send signals to an antenna element at the end of the extendible member. Such a cable #18 can be laminated with the layers of the fiber using pocket #16 in order to form a unitary composite. Therefore, it would have been obvious to have constructed the extendible member of Daton-Lovett ‘741 to comprise of a flexible cord laminated thereto to form a unitary composite member, as taught in Daton-Lovett ‘085, in order to allow elements, such as an antenna, to be powered or sent signals at the end of the extendible member when the extendible member is extended during use.
Regarding claim 20, Daton-Lovett ‘741 in view of Daton-Lovett ‘085 render obvious a flexible fabric or fiber sheath, wherein the flexible fabric or fiber sheath is used to attach the flexible cord to the edge of the shell (As explained above, Daton-Lovett ‘085 disclose a flexible sheath #16 to attach the flexible cord #18 to the edge of the shell, where such features would be provided within Daton-Lovett ‘741 as explained above. The disclosure of Daton-Lovett ‘085 at pages 4 and 5 discloses the pocket #16 is “formed by the mast comprising a sheet or sheets of material on the front or rear surface of the rest of the mast,” where such a mast is constructed from fiber reinforced polymer or fabric materials in order to make a lightweight yet strong construction for use in outer space and thus the sheath #16 is also considered to be constructed from fabric or fiber material. However, if the Examiner is considered to over broadly interpret Daton-Lovett ‘085 as comprising a sheath formed from flexible fabric or fiber, it would have been obvious to have constructed the sheath #16 of Daton-Lovett ’741 in view of Daton-Lovett ‘085 out of a flexible fabric or fiber sheath in order to use the same materials as the mast and thus constructed a strong yet lightweight assembly that can be launched and used in outer space and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).).
Regarding claim 23, Daton-Lovett ‘741 discloses an extendible member comprising a laminated shell of plural fiber reinforced layers (#14 and #15) constructed and arranged to be configurable between a coiled form and an extended form, wherein in the extended form the shell is resiliently biased in the form of an elongate tube having longitudinal edges defining a slit along a length of the laminated shell and wherein the laminated shell can be opened out at the slit to assume a flattened form in which it can be wound about an axis extending transversely to a longitudinal direction of the laminated shell to assume the coiled form (see figures 7 and 4B, where the extendible member is configured to extend between a tube and flattened orientation, where such a member is constructed from layers #14 and #15 of reinforcement material).
However, Daton-Lovett ‘741 does not specifically disclose an outer layer of the laminated shell is a tubular or part tubular sheath of reinforcing fibers lying around one or both longitudinal edges of one or more inner layers of the shell. It is highly well known in the art, as evidenced by Daton-Lovett ‘085, that such extendible members can be constructed with a cable #18 at one of the longitudinal edges of the extendible member in order to power or send signals to an antenna element at the end of the extendible member. Such a cable #18 can be laminated with the layers of the fiber using pocket #16 of at least part tubular form in order to form a unitary composite. The pocket #16 is disclosed in Daton-Lovett ‘085 at pages 4 and 5 as being “formed by the mast comprising a sheet or sheets of material on the front or rear surface of the rest of the mast,” where such a mast is constructed from fiber reinforced polymer or fabric materials in order to make a lightweight yet strong construction for use in outer space and thus the sheath #16 is also considered to be constructed from fabric or fiber material or reinforcing materials. Therefore, it would have been obvious to have constructed the extendible member of Daton-Lovett ‘741, such as the member of figure 7, to comprise of a flexible cord laminated using a part tubular sheath of reinforcing fibers lying around one edge of an inner layer of the shell, as taught in Daton-Lovett ‘085, in order to allow elements, such as an antenna, to be powered or sent signals when the extendible member is extended during use. However, if the Examiner is considered to over broadly interpret Daton-Lovett ‘085 as comprising a sheath formed from flexible fabric or fiber, it would have been obvious to have constructed the sheath #16 of Daton-Lovett ’741 in view of Daton-Lovett ‘085 out of a flexible fabric or fiber sheath in order to use the same materials as the mast and thus constructed a strong yet lightweight assembly that can be launched and used in outer space and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,864,697. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 22 of the present application is defined in claim 13 of US. Patent ‘697, where U.S. Patent ‘697 discloses a center layer that does not extend to at least one end portion so as to meet second paragraph of the “either” “or” clause of the claimed.

Allowable Subject Matter
Claims 1-9 and 11-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-15, 19, 20, 22, and 23 have been considered but are moot because Applicant’s amendments to the claims required the use of different rejections than previously used.
Regarding Applicant’s arguments that claims 16 and 18 should be rejoined for examination, Applicant has not amended claim 16 to include each and every structural feature of the extensible member of claim 1 and thus defines an extensible member with a different structure so as to require further search and consideration and thus will not be rejoined as presently defined.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635